Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were pre*830sented and necessarily passed upon two questions under the Constitution of the United States, viz.: (1) Whether the rights of defendant-appellant under the Fifth and Fourteenth Amendments were violated at a hearing to determine the voluntariness of his confession. Appellant argued that the court at the post-trial confession hearing improperly permitted defendant to be questioned with regard to whether he committed the crime with which he was charged; (2) whether his rights under the Fourteenth Amendment were violated by remanding his hearing on voluntariness to the same Judge who sat at the trial of his action. The Court, of Appeals considered these contentions and held that there was no denial of defendant-appellant’s constitutional rights. [See 21 N Y 2d 659.]